Case: 12-51052       Document: 00512233365         Page: 1     Date Filed: 05/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 7, 2013
                                     No. 12-51052
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

EULOGIO VALENTIN TORRES-ORELLANA,

                                                  Petitioner–Appellant,

v.

UNITED STATES OF AMERICA; BUREAU OF PRISONS; WARDEN, REEVES
COUNTY DETENTION CENTER III; GEO GROUP; DEPARTMENT OF
HOMELAND SECURITY,

                                                  Respondents–Appellees.


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:12-CV-75


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Eulogio Valentin Torres-Orellana, federal prisoner # 55895-112, an alien
against whom the Bureau of Immigration and Customs Enforcement has issued
a detainer subjecting him to immediate removal from the United States upon
release from Bureau of Prisons (BOP) custody, moves this court to proceed in
forma pauperis (IFP) to appeal the denial of his 28 U.S.C. § 2241 petition


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51052     Document: 00512233365    Page: 2   Date Filed: 05/07/2013

                                 No. 12-51052

challenging the BOP’s exclusion of him from rehabilitation programs and
halfway houses.      His arguments are foreclosed by this court’s decision in
Gallegos-Hernandez v. United States, 688 F.3d 190, 194-96 (5th Cir.), cert.
denied, 133 S. Ct. 561 (2012).
      Accordingly, Torres-Orellana’s motion to proceed IFP is DENIED, and his
appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                       2